Title: George Washington to Alexander Hamilton, Henry Knox, and Edmund Randolph, [10 June 1794]
From: Washington, George
To: Hamilton, Alexander,Knox, Henry,Randolph, Edmund



[Philadelphia, June 10, 1794]

It is my wish to set off for Mount Vernon on Monday next. With some inconvenience to myself, it might be delayed until Wednesday; beyond which the purposes of my journey would, in a great measure, be defeated by further delay. I therefore desire that everything which requires my attention in your Department previous to my absence, may be laid before me with as much promptitude as the case will admit of.
Philadelphia June 10. 1794.Go: Washington

